Citation Nr: 1813816	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-46 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.

2. Entitlement to service connection for a bilateral knee disability (also claimed as a bilateral leg condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appellant is the custodian and adult son of the Veteran who served on active duty from November 1944 to November 1946, and from August 1950 to December 1950.  The RO found the Veteran to be not competent to handle the disbursement of funds in a May 2017 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee condition was not considered by the RO; the issue of service connection for a bilateral knee disability/leg condition was treated as if it were a new claim.  However, after careful review of the file, the Board has determined that the current appeal involves symptomatology that is similar to that reported in the previous claim in August 1993 (i.e., trauma to his knees and legs as a result of parachute jumps and fall).  See November 1993 Statements.  Because the evidence reflects symptomatology that is similar to that which was reported at the time of the prior claim, the Board finds that the present claim of service connection for a bilateral knee disability/leg condition does not constitute a new claim.  Therefore, new and material evidence is required to reopen the claim.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  

FINDINGS OF FACT

1. In an unappealed October 1994 decision, the RO denied the Veteran's claim of service connection for a bilateral knee condition; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2. The evidence received since the October 1994 rating decision directly relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability.

3. The Veteran's bilateral knee disability is not related to service nor is it presumed to be service-related.


CONCLUSIONS OF LAW

1. The October 1994 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Bilateral knee disability was not incurred in active service.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for a bilateral knee condition in an October 1994 rating decision, finding that there was no evidence of a nexus to service.  The evidence considered at the time included service medical records and post service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the October 1994 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the October 1994 denial of the claim includes lay statements from the Veteran describing the trauma to his legs from his paratrooper jumps in service and the continuity of symptomatology without any post-service causes.  This evidence, regardless of any credibility findings, relates to the basis for the prior denial (i.e., nexus).  The additional evidence received since the October 1994 previous denial is thus new and material.  The criteria for reopening the claim for service connection for a bilateral knee disability have therefore been met.

In Bernard v. Brown, 4 Vet. App. 384, 392   (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104 (a) is the Veteran's claim of entitlement to VA benefits.  The Board finds no prejudice to the Veteran in adjudicating the claim for entitlement to service connection for bilateral knee disability on its merits and will therefore proceed.  

II. Service Connection for a Bilateral Knee Disability

A. Relevant Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Veteran's diagnosed arthritis is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

B. Discussion

The Veteran contends that he has a bilateral leg condition due to paratrooper jumps in the army, which injured his legs.  See VA Form 21-526EZ, Veteran's Formal Claim.  

At the outset, the Board acknowledges that the Veteran has degenerative arthritis in both of his knees.  See 1993 and 2015 VA Examination Reports.  Thus, the current disability requirement is met.  He has had a total knee replacement in both of his knees in the 1990s.  See April 2014 VA Treatment Record; 2015 VA Examination Report.  The Veteran has not stated, nor does the evidence show, that he has any other type of disability in his legs other than confirmed bilateral knee arthritis, status post bilateral total knee replacement.  Thus, while post-service VA treatment records show complaints of pain in his legs, generally associated with other physical problems, such as hip issues, the record does not provide a specific leg disability, other than the arthritis of his knees, for which the Veteran is seeking service connection.  

Second, the Board notes that service treatment records reveal that the Veteran did not have treatments for, or diagnoses of, a leg or knee issue in service.  This is contrary to the Veteran's statements as he asserts that he was treated in 1945.  See May 2015 VA Examination Report.  In any event, the Veteran's military personnel records show that he served in the parachute infantry and he obtained his parachutist badge in May 1945.  The Board finds the Veteran's statements regarding parachute jumps to be credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In addition, the Veteran is, as a lay person, competent to report injuries such as knee pain following a parachute jump landing.  38 C.F.R. § 3.159(a)(2).  The Board finds that there is sufficient evidence to establish an in-service injury under 38 U.S.C. § 1154(a). 

The Board notes that the Veteran's representative raised attention to the issue of the Veteran's original service treatment records having been destroyed by the 1973 fire at the National Personnel Records Center.  See January 2017 VA Form 646.  Due consideration to this fact has been given as the Board resolves any reasonable doubt by finding that the second element of service connection is met.

However, with respect to the third element, or nexus, the Board finds that the preponderance of the evidence is against the claim.  The Veteran has stated on his notice of disagreement and on his VA Form 9 that he planned on submitting a medical opinion from his physician documenting the relationship between his paratrooper jumps and his current disability.  However, the Board finds no such evidence has been submitted by either the Veteran or his representative, nor has he enlisted VA's assistance in helping him obtain such records.  See Wood v. Derwinski, 1Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  Thus, the only positive opinion is that of the Veteran.  He has stated several times that he incurred initial injuries in service, and subsequent to that, he has not held any type of employment that impaired his legs/knees.  See Notice of Disagreement and VA Form 9.  As will be discussed below however, he is not competent to provide an opinion relating his knee disability to service as such requires medical training he is not shown to possess.

The record contains a negative nexus opinion provided by a VA examiner upon examination of the Veteran in May 2015.  Following examination, he opined that the Veteran's knee disabilities were less likely than not the result of service.  Notably, the examiner addressed the absence of treatment for knee injuries in service, which is consistent with the record evidence.  In fact, the Board finds that this is consistent with the Report of Physical Examination Prior to Discharge from October 1946 and the Report of Medical Examination from August 1950 for recall to active duty, where the Veteran had no complaints of musculoskeletal issues and findings were normal.  Furthermore, the VA examiner points out that there is no supporting evidence of a chronic bilateral knee pain condition until 1985, which is a period of 40 years past his discharge from the military.  He summarized that there is no evidence to support a permanent residual or chronic disabling condition for the Veteran's bilateral knee pain condition, which may be shown by service medical records, or by clinical records following discharge from service.  In his rationale, he added, "[e]ven though the veteran was a parachutist, he was properly trained in airborne school, to effectively exit the aircraft, properly handle the parachute, and properly land on the ground, in order to avoid any physical injuries.  Soldiers are also instructed in how to properly do exercises without injury, as well."  He also added the fact that the Veteran was 88 years of age and gained over 30 pounds in the past few years and his weight was working against him in regard to standing and walking.

The VA examiner's opinion supports the evidence of record.  No sooner than 1984 is there evidence of arthritis of the right knee.  See 1993 VA Examination.  The Board also notes that in the 1993 examination report, it states that the Veteran "in 1948" had X-rays of his left knee and degenerative arthritis of the left knee was diagnosed (the X-ray findings were not of record as this was merely recounted by the 1993 examiner).  This appears to be a typographical error by the examiner where the "4" and the "8" were inadvertently reversed.  The Veteran does not make the claim that he was diagnosed with arthritis as early as 1948; in fact, the 1984 date is consistent with the rest of the medical evidence of record.  The Veteran told the 2015 examiner that he first felt knee pain in the 1950s, after his second period of active duty.  As such, the Board finds that the earliest the record observes post service treatment for the knees to be in the 1980s.

The Board finds that the 2015 examiner's opinion is probative evidence.  This examiner reviewed the Veteran's complete history, his claims file, examined the Veteran in person, and provided a medical opinion based upon the Veteran's specific history and his knowledge of medical principles as they applied to the Veteran's facts.  This examiner considered the Veteran's self-reported history that his knee problems began in 1957 after service, and provided a summary of lay assertions and symptomatology.  He considered how the symptoms currently presented and opined that the Veteran's current knee disabilities do not stem from injuries sustained as a parachutist; it was not a permanent residual of a knee injury.  The examiner did not discount the event in service which caused the injury, despite the fact that he highlighted the absence of treatment in service.  The examiner accepted the Veteran's lay statements as to the in-service injury and made his conclusion.  The examiner's explanation is understandable and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, the Board does not find the Veteran's statements as to the onset of his bilateral knee disability (i.e., arthritis in his knees) and its continuity over the years to be credible.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  The Veteran first demonstrated arthritis upon X-ray findings in the 1980s, decades after separation from service in 1950.  See December 1993 VA Examination Report.  Thus, service connection cannot be granted based on continuity of symptomatology.

Consideration has been given to the Veteran's own statements that he has hurt his knees in service and that it manifested into the disability that he has today.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The cause, progression, and manifestation of arthritis of the knees is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-ray testing and other specific clinical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is a medical question that goes beyond the Veteran's competence.  There is no competent medical source that suggests such a causal connection.  In any event, the Board finds that the specific, reasoned opinion of the health care professional who conducted the 2015 VA examination is of greater probative weight than the Veteran's more general lay assertions.

Consequently, even with the heightened duty to assist the Veteran and the increased obligation to consider the benefit-of-the-doubt doctrine, the preponderance of the evidence is against a finding service connection for a bilateral knee disability is not warranted.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
	
ORDER

The application to reopen the claim of entitlement to service connection for a bilateral knee condition is allowed, to this extent only.

Service connection for a bilateral knee disability is denied.




____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


